--------------------------------------------------------------------------------

Exhibit 10.1
 
 
CREDIT AGREEMENT


Dated as of December 1, 2009


among


LINCOLN EDUCATIONAL SERVICES CORPORATION,
as the Borrower,


THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO




Arranged By:


BANC OF AMERICA SECURITIES LLC,


as Sole Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms.
1
 
1.02
Other Interpretive Provisions.
23
 
1.03
Accounting Terms.
23
 
1.04
Rounding.
24
 
1.05
Times of Day.
24
 
1.06
Letter of Credit Amounts.
24
ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS
24
 
2.01
Revolving Loans.
24
 
2.02
Borrowings, Conversions and Continuations of Loans.
26
 
2.03
Letters of Credit.
27
 
2.04
Swing Line Loans.
35
 
2.05
Prepayments.
37
 
2.06
Termination or Reduction of Aggregate Revolving Commitments.
38
 
2.07
Repayment of Loans.
39
 
2.08
Interest.
39
 
2.09
Fees.
39
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
40
 
2.11
Evidence of Debt.
41
 
2.12
Payments Generally; Administrative Agent's Clawback.
41
 
2.13
Sharing of Payments by Lenders.
43
ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
43
 
3.01
Taxes.
43
 
3.02
Illegality.
46
 
3.03
Inability to Determine Rates.
47
 
3.04
Increased Costs.
47
 
3.05
Compensation for Losses.
48
 
3.06
Mitigation Obligations; Replacement of Lenders.
49
 
3.07
Survival.
49
ARTICLE IV  GUARANTY
49
 
4.01
The Guaranty.
50
 
4.02
Obligations Unconditional.
50
 
4.03
Reinstatement.
51
 
4.04
Certain Additional Waivers.
51
 
4.05
Remedies.
51
 
4.06
Rights of Contribution.
51
 
4.07
Guarantee of Payment; Continuing Guarantee.
52
ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
52
 
5.01
Conditions of Effectiveness.
52
 
5.02
Conditions to all Credit Extensions.
53
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
54
 
6.01
Existence, Qualification and Power.
54
 
6.02
Authorization; No Contravention.
54
 
6.03
Governmental Authorization; Other Consents.
55
 
6.04
Binding Effect.
55
 
6.05
Financial Statements; No Material Adverse Effect.
55
 
6.06
Litigation.
56
 
6.07
No Default.
56


 
i

--------------------------------------------------------------------------------

 


 
6.08
Ownership of Property.
56
 
6.09
Labor Matters.
56
 
6.10
Insurance.
56
 
6.11
Taxes.
57
 
6.12
ERISA Compliance.
57
 
6.13
Subsidiaries; Schools.
57
 
6.14
Margin Regulations; Investment Company Act.
57
 
6.15
Disclosure.
58
 
6.16
Compliance with Laws.
58
 
6.17
Intellectual Property; Licenses, Etc.
59
 
6.18
Solvency.
59
 
6.19
Perfection of Security Interests in the Collateral.
59
 
6.20
Business Locations; Taxpayer Identification Number; Deposit and Investment
Accounts.
59
 
6.21
Affiliate Transactions.
59
ARTICLE VII  AFFIRMATIVE COVENANTS
60
 
7.01
Financial Statements.
60
 
7.02
Certificates; Other Information.
61
 
7.03
Notices.
62
 
7.04
Payment of Taxes.
63
 
7.05
Preservation of Existence, Etc.
63
 
7.06
Maintenance of Properties.
63
 
7.07
Maintenance of Insurance.
63
 
7.08
Compliance with Laws.
64
 
7.09
Books and Records.
65
 
7.10
Inspection Rights.
65
 
7.11
Use of Proceeds.
65
 
7.12
ERISA Compliance.
65
 
7.13
Additional Subsidiaries.
66
 
7.14
Pledged Assets.
66
ARTICLE VIII  NEGATIVE COVENANTS
67
 
8.01
Liens.
67
 
8.02
Investments.
68
 
8.03
Indebtedness.
69
 
8.04
Fundamental Changes.
70
 
8.05
Dispositions.
70
 
8.06
Restricted Payments.
70
 
8.07
Change in Nature of Business.
71
 
8.08
Transactions with Affiliates and Insiders.
71
 
8.09
Burdensome Agreements.
71
 
8.10
Use of Proceeds.
71
 
8.11
Financial Covenants.
71
 
8.12
Prepayment of Other Indebtedness, Etc.
72
 
8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.
72
 
8.14
Ownership of Subsidiaries.
72
 
8.15
Capital Expenditures.
73
 
8.16
Limitations on Foreign Subsidiaries.
73
ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES
73
 
9.01
Events of Default.
73
 
9.02
Remedies Upon Event of Default.
75
 
9.03
Application of Funds.
75
ARTICLE X  ADMINISTRATIVE AGENT
76



 
ii

--------------------------------------------------------------------------------

 
 

 
10.01
Appointment and Authority.
76
 
10.02
Rights as a Lender.
77
 
10.03
Exculpatory Provisions.
77
 
10.04
Reliance by Administrative Agent.
78
 
10.05
Delegation of Duties.
78
 
10.06
Resignation of Administrative Agent.
78
 
10.07
Non-Reliance on Administrative Agent and Other Lenders.
79
 
10.08
No Other Duties; Etc.
79
 
10.09
Administrative Agent May File Proofs of Claim.
79
 
10.10
Collateral and Guaranty Matters.
80
ARTICLE XI  MISCELLANEOUS
81
 
11.01
Amendments, Etc.
81
 
11.02
Notices; Effectiveness; Electronic Communications.
82
 
11.03
No Waiver; Cumulative Remedies; Enforcement.
84
 
11.04
Expenses; Indemnity; and Damage Waiver.
84
 
11.05
Payments Set Aside.
86
 
11.06
Successors and Assigns.
86
 
11.07
Treatment of Certain Information; Confidentiality.
90
 
11.08
Set-off.
91
 
11.09
Interest Rate Limitation.
91
 
11.10
Counterparts; Integration; Effectiveness.
91
 
11.11
Survival of Representations and Warranties.
91
 
11.12
Severability.
92
 
11.13
Replacement of Lenders.
92
 
11.14
Governing Law; Jurisdiction; Etc.
93
 
11.15
Waiver of Right to Trial by Jury.
94
 
11.16
No Advisory or Fiduciary Responsibility.
94
 
11.17
Electronic Execution of Assignments and Certain Other Documents.
94
 
11.18
USA PATRIOT Act Notice.
95


 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
       
1.01
Existing Letters of Credit
 
2.01
Commitments and Applicable Percentages
 
6.05(c)
Dispositions, Involuntary Dispositions and Acquisitions Prior to the Closing
Date
 
6.09
Labor Matters
 
6.10
Insurance
 
6.13
Subsidiaries; Schools
 
6.17
IP Rights
 
6.20(a)
Locations of Real Property
 
6.20(b)
Locations of Tangible Personal Property
 
6.20(c)
Location of Chief Executive Office, Taxpayer Identification Number, Etc.
 
6.20(d)
Changes in Legal Name, State of Formation and Structure
 
6.20(e)
Deposit and Investment Accounts
 
8.01
Liens Existing on the Closing Date
 
8.02
Investments Existing on the Closing Date
 
8.03
Indebtedness Existing on the Closing Date
 
8.08
Transactions with Affiliates and Insiders
 
11.02
Certain Addresses for Notices
     
EXHIBITS
       
2.02
Form of Loan Notice
 
2.04
Form of Swing Line Loan Notice
 
2.11(a)
Form of Note
 
7.02
Form of Compliance Certificate
 
7.13
Form of Joinder Agreement
 
11.06(b)
Form of Assignment and Assumption
 
11.06(b)(iv)
Form of Administrative Questionnaire


 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT




This CREDIT AGREEMENT is entered into as of December 1, 2009 among LINCOLN
EDUCATIONAL SERVICES CORPORATION, a New Jersey corporation (the "Borrower"), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The Borrower has requested that the Lenders provide $115,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01
Defined Terms.



As used in this Agreement, the following terms shall have the meanings set forth
below:


"Accrediting Body" means any entity or organization which engages in granting or
withholding Accreditation or similar approval for private post-secondary schools
and educational programs, in accordance with standards relating to the
performance, operation, financial condition and/or educational quality of such
schools and programs, including, without limitation, the Accrediting Commission
for Career Schools and Colleges of Technology.


"Accreditation" means the status of public recognition granted by any
Accrediting Body to an educational institution that meets the Accrediting Body's
standards and requirements.


"Acquisition" means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of an amount in excess of 50% of the Equity
Interests of any Person (other than a Person that is, immediately prior to such
transaction or series of related transactions, a Subsidiary), or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary) provided that the Borrower or a Subsidiary is the surviving entity.


"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

--------------------------------------------------------------------------------

 

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


"Aggregate Revolving Commitments" means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $115,000,000.


"Agreement" means this Credit Agreement.


"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender's Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.


"Applicable Rate" means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):


Pricing
Tier
 
Consolidated
Leverage Ratio
 
Commitment
Fee
 
Eurodollar Rate Loans
and Letter of Credit Fees
 
Base Rate Loans
 
1
> 1.50 to 1.0
0.50%
3.25%
2.25%
2
< 1.50 to 1.0 but
> 1.00 to 1.0
0.50%
3.00%
2.00%
3
< 1.00 to 1.0 but
> 0.50 to 1.0
0.40%
2.75%
1.75%
4
< 0.50 to 1.0
0.35%
2.50%
1.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to
be delivered pursuant to Section 7.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate.  The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(a) for the fiscal quarter
ending December 31, 2009 shall be determined based upon Pricing Tier 3.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 
2

--------------------------------------------------------------------------------

 

"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.


"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.


"Attributable Indebtedness" means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.


"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2008,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.


"Availability Period" means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.


"Bank of America" means Bank of America, N.A. and its successors.


"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate and (c) except
during a Eurodollar Unavailability Period, the Eurodollar Rate plus 1.0%.


"Base Rate Loan" means a Loan that bears interest based on the Base Rate.


"Borrower" has the meaning specified in the introductory paragraph hereto.


"Borrower Materials" has the meaning specified in Section 7.02.


"Borrowing" means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 
3

--------------------------------------------------------------------------------

 

"Capital Lease" means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


"Cash Collateralize" has the meaning specified in Section 2.03(g).


"Cash Equivalents" means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $100,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody's is at least P-1 or the equivalent
thereof (any such bank being an "Approved Bank"), in each case with maturities
of not more than 360 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody's and maturing within twelve
months of the date of acquisition, (d) repurchase agreements with a term of not
more than 7 days entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $100,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $100,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).


"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


"Change of Control" means an event or series of events by which: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an "option right")), directly or indirectly, of
35% or more of the Equity Interests of the Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Borrower on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (c) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Voting Stock of the Borrower on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing 35% or more
of the combined voting power of such Voting Stock.

 
4

--------------------------------------------------------------------------------

 

"Closing Date" means the date hereof.


"Cohort Default Rate" shall have the meaning as provided in 34 C.F.R. Section
668 Subpart M.


"Collateral" means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.


"Collateral Documents" means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.14 or any of the other Collateral
Documents.


"Commitment" means, as to each Lender, the Revolving Commitment of such Lender.


"ComTech" means ComTech Services Group Inc., a New Jersey corporation.


"Compliance Certificate" means a certificate substantially in the form of
Exhibit 7.02.


"Consolidated Adjusted EBITR" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period plus (b) rent and lease expense for such
period minus (c) the amount of depreciation and amortization expense for such
period.


"Consolidated Adjusted Net Worth" means, as of any date of determination, the
difference of (a) consolidated shareholders' equity of the Borrower and its
Subsidiaries as of that date minus (b) outstanding student loan commitments of
the Borrower and its Subsidiaries as of that date.


"Consolidated Capital Expenditures" means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures but excluding
expenditures to the extent made with the proceeds of any Involuntary Disposition
used to purchase property that is useful in the business of the Borrower and its
Subsidiaries.

 
5

--------------------------------------------------------------------------------

 

"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable for
such period, and (c) the amount of depreciation and amortization expense for
such period.


"Consolidated Fixed Charge Coverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITR for the most
recently completed four fiscal quarters to (b) Consolidated Fixed Charges for
the most recently completed four fiscal quarters.


"Consolidated Fixed Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) rent and lease
expense for such period.


"Consolidated Funded Indebtedness" means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of:  (a) all obligations for borrowed money, whether
current or long-term (including the Obligations) and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments;  (b)
all Purchase Money Indebtedness; (c) the maximum amount available to be drawn
under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments; (d) all
obligations in respect of the deferred purchase price of property or services
(other than (i) contingent obligations not yet due and payable to pay the earn
out portion of the purchase price for Permitted Acquisitions and not required to
be reflected as liabilities on the balance sheet and (ii) trade accounts payable
in the ordinary course of business); (e) all Attributable Indebtedness; (f) all
obligations to purchase, redeem, retire, defease or otherwise make any payment
prior to the Maturity Date in respect of any Equity Interests or any warrant,
right or option to acquire such Equity Interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (g) all Guarantees
with respect to Indebtedness of the types specified in clauses (a) through (f)
above of Persons other than the Borrower or any Subsidiary; and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Loan Party or such
Subsidiary.  Notwithstanding the foregoing, that certain sale-leaseback
transaction with respect to real property between Lincoln Technical Institute,
Inc. and W.P. Carey & Co. LLC shall not constitute Consolidated Funded
Indebtedness.


"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.


"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters.


"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains and extraordinary losses) for that period; provided that there shall be
excluded from Consolidated Net Income, the net income (or net loss) of any
Person (other than any Subsidiary) in which the Borrower or any of its
Subsidiaries has an Equity Interest, except to the extent of the amount of
dividends and other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

 
6

--------------------------------------------------------------------------------

 

"Consolidated Total Assets" means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 5% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control,
which, together with the Borrower, are treated as a single employer for under
Section 414 of the Internal Revenue Code.


"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


"Debt Issuance" means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.


"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured (or,
solely in the case of a failure to fund any portion of a Loan, such failure is
the subject of a good faith dispute), (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or (c)
has been adjudicated or determined by a Governmental Authority having authority
or jurisdiction over such Person or its assets to be insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 
7

--------------------------------------------------------------------------------

 

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.


"DOE" means the United States Department of Education and any successor agency
administering Title IV Programs.


"Dollar" and "$" mean lawful money of the United States.


"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).


"Eligible Line of Business" means the business of operating educational
facilities and/or programs providing postsecondary educational programs,
vocational training and/or corporate training and each line of business related
thereto.


"Environmental Claim" means any investigation, notice, demand, allegation,
action, suit, injunction, judgment, order, consent decree, penalty, fine, lien,
pro­ceeding or claim (whether administrative, judicial or private in nature)
arising (a) pursuant to, or in connection with an actual or alleged violation
of, any Environmental Law, (b) in connection with any Hazardous Material, (c)
from any abatement, removal, remedial, cor­rective or response action in
connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority relating thereto or (d) from any actual or alleged
damage, injury, threat or harm to health and safety (as such relates to
Hazardous Materials), natural resources or the environment.


"Environmental Laws" means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the Release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


"Equity Interests"  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 
8

--------------------------------------------------------------------------------

 

"ERISA" means the Employee Retirement Income Security Act of 1974.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.


"Eurodollar Base Rate" means:


(a)           For any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate ("BBA
LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such published rate is not available at such time for
any reason, the rate determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America's London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.


(b)           For any day with respect to an interest rate calculation for a
Base Rate Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00
a.m., London time, two Business Days prior to such day for Dollar deposits (for
delivery on such day) with a term equivalent to one month or (ii) if such rate
is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
such day in same day funds in the approximate amount of the Base Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
one month would be offered by Bank of America's London Branch to major banks in
the London interbank eurodollar market at approximately 11:00 a.m. (London time)
two Business Days prior to such day.

 
9

--------------------------------------------------------------------------------

 

"Eurodollar Rate" means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.


"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than a Base Rate Loan bearing interest at a rate based on
the Eurodollar Rate).


"Eurodollar Reserve Percentage" means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as "Eurocurrency
liabilities").  The Eurodollar Rate for each outstanding Eurodollar Rate Loan
and for each outstanding Base Rate Loan bearing interest at a rate based on the
Eurodollar Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.


"Eurodollar Unavailability Period" means any period during which the obligation
of the Lenders to make or maintain Eurodollar Rate Loans has been suspended
pursuant to Section 3.02 or Section 3.03.


"Event of Default" has the meaning specified in Section 9.01.


"Excluded Property" means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Equity Interests of any direct Foreign Subsidiary of
any Loan Party to the extent not required to be pledged to secure the
Obligations pursuant to Section 7.14(a) and (e) any property which, subject to
the terms of Section 8.09, is subject to a Lien of the type described in Section
8.01(d) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such property.


"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii) and (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender's failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

 
10

--------------------------------------------------------------------------------

 

"Existing Letters of Credit" means the letters of credit listed on Schedule
1.01, but does not include any extensions or renewals thereof.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


"Fee Letter" means the letter agreement, dated December 1, 2009 among the
Borrower, the Administrative Agent and the Arranger.


"Financial Responsibility Composite Score" means the composite score of the
Borrower's and its Subsidiaries', on a consolidated basis, equity, primary
reserve and net income ratios described in 34 C.F.R. Sections 668.171(b)(1) and
Section 668.172 and appendices A and B to Subpart L of 34 C.F.R. of Section 668,
provided that if at any time the Borrower or its Subsidiaries are required by
the DOE to report such composite score on a School-by-School or other basis,
their "Financial Responsibility Composite Score" shall also refer to the
composite score for each School or other Person required to be reported to the
DOE.


"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.


"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 
11

--------------------------------------------------------------------------------

 

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.


"Guarantors" means each Domestic Subsidiary of the Borrower identified as a
"Guarantor" on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.13 or otherwise, together with their successors
and permitted assigns.


"Guaranty" means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Honor Date" has the meaning set forth in Section 2.03(c).


"Impacted Lender" means any Lender as to which (a) the L/C Issuer has a good
faith belief that such Lender has failed to fulfill its obligations under one or
more other syndicated credit facilities or (b) any Person that Controls such
Lender has been adjudicated or determined by a Governmental Authority having
authority or jurisdiction over such Person or its assets to be insolvent or
become the subject of a bankruptcy or insolvency proceeding.


"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 
12

--------------------------------------------------------------------------------

 

(b)           the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers' acceptances, bank guaranties,
surety bonds and similar instruments;


(c)           the Swap Termination Value of any Swap Contract;


(d)           all obligations to pay the deferred purchase price of property or
services (other than (i) contingent obligations not yet due and payable to pay
the earn out portion of the purchase price for Permitted Acquisitions and not
required to be reflected as liabilities on the balance sheet and (ii) trade
accounts payable in the ordinary course of business);


(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)           all Attributable Indebtedness;


(g)           all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests or any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;
(h)           all Guarantees of such Person in respect of any of the foregoing;
and


(i)           all indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Person.


"Indemnified Taxes" means Taxes other than Excluded Taxes.


"Indemnitees" has the meaning specified in Section 11.04(b).


"Information" has the meaning specified in Section 11.07.


"Interest Payment Date" means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.


"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
of the Lenders; provided that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 
13

--------------------------------------------------------------------------------

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


"Internal Revenue Code" means the Internal Revenue Code of 1986.


"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition.  In determining the amount of
Investments, (i) Investments (other than loans and advances) shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and (ii) Investments consisting of loans and advances
shall be taken at the principal amount thereof then remaining unpaid.


"Involuntary Disposition" means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.


"IP Rights" has the meaning specified in Section 6.17.


"IRS" means the United States Internal Revenue Service.


"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


"Joinder Agreement" means a joinder agreement substantially in the form of
Exhibit 7.13 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.13.


"Laws" means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 
14

--------------------------------------------------------------------------------

 

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


"L/C Issuer" means (a) solely with respect to the Existing Letters of Credit and
only for so long as the Existing Letters of Credit remain outstanding, Harris
N.A., its successors and permitted assigns in its capacity as issuer of such
Existing Letters of Credit and (b) with respect to all other Letters of Credit,
Bank of America in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.


"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.


"Lenders" means each of the Persons identified as a "Lender" on the signature
pages hereto, each other Person that becomes a "Lender" in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.


"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


"Letter of Credit" means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


"Letter of Credit Expiration Date" means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


"Letter of Credit Fee" has the meaning specified in Section 2.03(i).


"Letter of Credit Sublimit" means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 
15

--------------------------------------------------------------------------------

 

"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.


"Loan Documents" means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letter.


"Loan Notice" means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.


"Loan Parties" means, collectively, the Borrower and each Guarantor.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party; or (d) the imposition by the DOE of a requirement that the Borrower,
any Subsidiary or any School post or procure or obtain the issuance of a Title
IV Letter of Credit in an amount in excess of the then-unused Letter of Credit
Sublimit in order to establish the continued eligibility of the Borrower, any
Subsidiary or any School to participate in Title IV Programs.


"Maturity Date" means December 1, 2012; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto.


"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


"Net Cash Proceeds" means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Disposition or any Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that "Net Cash Proceeds" shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any other consideration received by any Loan Party or any
Subsidiary in any Disposition, Debt Issuance or Involuntary Disposition.


"Note" has the meaning specified in Section 2.11(a).


"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party or any Subsidiary
and any Lender or Affiliate of a Lender that is permitted to be incurred
pursuant to Section 8.03(c) and (b) all obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender.

 
16

--------------------------------------------------------------------------------

 

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


"Outstanding Amount" means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


"Participant" has the meaning specified in Section 11.06(d).


"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.


"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


"Permitted Acquisition" means an Acquisition by any Loan Party that satisfies
the following criteria:  (a) the Borrower shall have given to the Administrative
Agent at least thirty (30) days' prior written notice of the proposed closing
date of such Acquisition (together with a summary of the principal terms of such
Acquisition and identifying the parties thereto); (b) such Acquisition is
non-hostile (i.e., the prior, effective written consent or approval to such
Acquisition of the board of directors or equivalent governing body of the target
is obtained); (c) the target is in an Eligible Line of Business and has its
primary operations within the United States; (d) if the target is an "eligible
institution" (as defined in 34 C.F.R. Sections 600.2 and 600.5) and the total
consideration for the Acquisition exceeds $15,000,000, such target is in good
standing with all applicable Accrediting Bodies (it being understood that, for
purposes hereof, a target shall be deemed not to be in good standing if it shall
have received an order, notice or other decision from an Accrediting Body in a
jurisdiction in which such target provides post secondary education, to the
effect that the authority of such target to provide postsecondary education in
such jurisdiction is or will be withdrawn, revoked or terminated); (e)
immediately before and after giving effect to such Acquisition, (i) no Default
shall exist and (ii) the Consolidated Leverage Ratio (calculated on a Pro Forma
Basis after giving effect to such Acquisition) is less than 1.75 to 1.0; and (f)
the Borrower shall have delivered to the Administrative Agent a certificate of a
senior responsible officer satisfactory to the Administrative Agent to the
effect of the matters set forth in the clauses (b) through (e) above (it being
understood that such certificate shall include reasonable calculations
supporting the matters set forth therein).

 
17

--------------------------------------------------------------------------------

 

"Permitted Investment" means a Cash Equivalent of any maturity date.


"Permitted Liens" means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.01.


"Permitted Transfers" means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property of the Borrower and its Subsidiaries
to one another; provided, that if the transferor of such property is a Loan
Party then the transferee thereof must be a Loan Party; provided further, that
no Disposition of property to ComTech shall be permitted hereunder; (c) so long
as no Default has occurred and is continuing or would arise as a result thereof,
the Disposition of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or Securitization Transaction); (d) so long as no Default has
occurred and is continuing or would arise as a result thereof, the Disposition
of any tangible personal property that, in the reasonable business judgment of
the Borrower or the relevant Subsidiary has become obsolete or worn out, and
which is disposed of in the ordinary course of business; (e) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and (f)
the sale or disposition of Cash Equivalents for fair market value.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, including a School.


"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412, Section 430 or Section 431 of the Internal
Revenue Code or Title IV of ERISA, any ERISA Affiliate.


"Platform" has the meaning specified in Section 7.02.


"Prime Rate" means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its "prime rate."  The "prime
rate" is a rate set by Bank of America based upon various factors including Bank
of America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the "prime rate"
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


"Pro Forma Basis" means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and (b)
with respect to any Acquisition, (i) income statement and cash flow statement
items attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent (A)
such items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by any Loan Party or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

 
18

--------------------------------------------------------------------------------

 

"Public Lender" has the meaning specified in Section 7.02.


"Purchase Money Indebtedness" means Indebtedness incurred to finance the
purchase price of, or cost of construction or improvement of, property at the
time of or within ninety (90) days before or after the date of such purchase,
construction or improvement and in a principal amount not exceeding the purchase
price or cost of such construction or improvement, as the case may be, of such
property.


"RCRA" means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq.


"Register" has the meaning specified in Section 11.06(c).


"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.


"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing any Hazardous Material.


"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


"Required Lenders" means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations
therein.  The unfunded Commitments of, and the outstanding Loans, L/C
Obligations and participations therein held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.


"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 
19

--------------------------------------------------------------------------------

 

"Restricted Payment" means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person's stockholders, partners or members (or the equivalent Person thereof),
(c) any option, warrant or other right to acquire any such dividend or other
distribution or payment or (d) any direct or indirect payment of any management,
consulting, finder's or similar fees to any Affiliate of the Borrower or its
Subsidiaries.


"Revolving Commitment" means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(b), as applicable as such amount may be adjusted from time to time in
accordance with this Agreement.


"Revolving Loan" has the meaning specified in Section 2.01(a).


"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


"Sale and Leaseback Transaction" means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.


"School" means a postsecondary institution of higher education and its
additional locations, taken together, operated by the Borrower or any
Subsidiary.


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Secretary of the DOE" shall mean the Secretary of the DOE or an official
employee of the DOE acting for the Secretary of the DOE under a delegation of
authority.


"Securitization Transaction" means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or Affiliate of such Person.


"Security Agreement" means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent by each of the Loan
Parties.


"Significant Regulatory Event" means, as the context may require, either (a) a
failure of a Person to maintain its status as an "eligible institution", as
defined in 34 C.F.R. Sections 600.2 and 600.5, (b) a failure of a Person to
maintain its eligibility to participate in Title IV Programs (including without
limitation any suspension or termination of Title IV funding), (c) a failure of
a Person to maintain in effect any of its Accreditations, or (d) a failure of a
Person to maintain in full force and effect its licenses to provide
post-secondary education in any jurisdiction, which failure of any of the types
described in clauses (a), (b), (c) and (d) when taken together with all other
such failures of any of the types described in clauses (a), (b), (c) and (d)
occurring during the current fiscal quarter and the three previous fiscal
quarters of the Borrower, affects (x) Schools which contributed more than 10% of
the Consolidated EBITDA of the Borrower and its Subsidiaries for the most recent
four complete fiscal quarters of the Borrower, or (y) Schools the assets of
which comprise more than 10% of the Consolidated Total Assets as of the end of
the most recent fiscal quarter of the Borrower.

 
20

--------------------------------------------------------------------------------

 

"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person's
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


"Student Note Receivables" means, the aggregate outstanding principal amount of
loans to students or former students of any Borrower and its Subsidiaries.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a
Subsidiary or Subsidiaries of the Borrower.


"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.


"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 
21

--------------------------------------------------------------------------------

 

"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


"Swing Line Loan" has the meaning specified in Section 2.04(a).


"Swing Line Loan Notice" means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.


"Swing Line Sublimit" means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.


"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


"Threshold Amount" means $3,000,000.


"Title IV Letter of Credit" means a letter of credit required by the DOE to
enable the Borrower, any Subsidiary or a School to satisfy the DOE's
requirements of financial responsibility necessary for its continued eligibility
to participate in the Title IV Programs.


"Title IV Programs" means the Title IV Programs as listed in 34 C.F.R. Section
668.1(c).


"Total Revolving Outstandings" means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


"Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards (including commercial card services), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.


"Type" means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


"United States" and "U.S." mean the United States of America.


"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

 
22

--------------------------------------------------------------------------------

 

"Voting Stock" means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


1.02
Other Interpretive Provisions.



With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03
Accounting Terms.



(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.

 
23

--------------------------------------------------------------------------------

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 8.11 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis with respect to any Disposition (other than
Permitted Transfers), Involuntary Disposition or Acquisition occurring during
the applicable period.


1.04
Rounding.



Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05
Times of Day.



Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06
Letter of Credit Amounts.



Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01
Revolving Loans.



(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a "Revolving
Loan") to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender's Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender's Revolving
Commitment.  Within the limits of each Lender's Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein, provided, however, all Borrowings made on the Closing
Date shall be made as Base Rate Loans.

 
24

--------------------------------------------------------------------------------

 

(b)           Increases of the Aggregate Revolving Commitments.  The Borrower
shall have the right, upon at least five Business Days' prior written notice to
the Administrative Agent, to increase the Aggregate Revolving Commitments by up
to $60,000,000 in the aggregate in one or more increases, at any time prior to
the date that is six months prior to the Maturity Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:


(i)            the Aggregate Revolving Commitments shall not exceed $175,000,000
without the consent of the Required Lenders;


(ii)           no Default shall have occurred and be continuing on the date on
which such increase is to become effective;


(iii)           the representations and warranties set forth in Article VI shall
be true and correct in all material respects on and as of the date on which such
increase is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date;


(iv)           such increase shall be in a minimum amount of $10,000,000 and in
integral multiples of $5,000,000 in excess thereof; provided that such increase
may be in any other amount if such amount represents all remaining availability
under the aggregate limit in respect of increases in the Aggregate Revolving
Commitments permitted under this Section 2.01(b);


(v)           such requested increase shall only be effective upon receipt by
the Administrative Agent of (A) additional Revolving Commitments in a
corresponding amount of such requested increase from either existing Lenders
and/or one or more other institutions that qualify as Eligible Assignees (it
being understood and agreed that no existing Lender shall be required to provide
an additional Revolving Commitment) and (B) documentation from each institution
providing an additional Revolving Commitment evidencing its additional Revolving
Commitment and its obligations under this Agreement in form and substance
reasonably acceptable to the Administrative Agent;


(vi)           the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Borrower and the
Guarantors) it may reasonably request relating to the corporate or other
necessary authority for such increase and the validity of such increase in the
Aggregate Revolving Commitments, and any other matters relevant thereto, all in
form and substance reasonably satisfactory to the Administrative Agent; and


(vii)           if any Revolving Loans are outstanding at the time of the
increase in the Aggregate Revolving Commitments, the Borrower shall, if
applicable, prepay one or more existing Revolving Loans (such prepayment to be
subject to Section 3.05) in an amount necessary such that after giving effect to
the increase in the Aggregate Revolving Commitments, each Lender will hold its
pro rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans.

 
25

--------------------------------------------------------------------------------

 

2.02
Borrowings, Conversions and Continuations of Loans.



(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of "Interest Period," the applicable notice must be received by the
Administrative Agent not later than 12:00 noon four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 12:00 noon, three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of a Loan in a Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan may not be converted to a Eurodollar Rate Loan.


(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent's Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

 
26

--------------------------------------------------------------------------------

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight Interest Periods in effect.


2.03
Letters of Credit.



(a)           The Letter of Credit Commitment.


(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender's Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.


(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 
27

--------------------------------------------------------------------------------

 

(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.


(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;


(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;


(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(F)           a default of any Lender's obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender or an Impacted
Lender hereunder, unless the L/C Issuer has entered into arrangements
satisfactory to the L/C Issuer with the Borrower or such Lender to eliminate the
L/C Issuer's risk with respect to such Lender.


(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 
28

--------------------------------------------------------------------------------

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender's Applicable Percentage times the
amount of such Letter of Credit.


(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the "Non-Extension Notice Date") in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 
29

--------------------------------------------------------------------------------

 

(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 12:00 noon on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an "Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount of such
Lender's Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments.  Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.

 
30

--------------------------------------------------------------------------------

 

(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender's payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.


(v)           Each Lender's obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender's Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)           Repayment of Participations.


(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.

 
31

--------------------------------------------------------------------------------

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 
32

--------------------------------------------------------------------------------

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.05
and 9.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 9.02(c),
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.


(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.


(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the "Letter of Credit Fee") for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears; provided that (1) no Letter of Credit Fees shall
accrue in favor of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.  Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

 
33

--------------------------------------------------------------------------------

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.


(m)           Existing Letters of Credit.  Notwithstanding any term in this
Agreement or in any other Loan Document to the contrary, the Existing Letters of
Credit issued by Harris N.A. shall not be renewed or extended beyond the
applicable expiration dates in effect on the Closing Date; provided, however,
that the Existing Letters of Credit may be replaced upon expiration with Letters
of Credit newly issued hereunder by another L/C Issuer.  Upon the expiration of
the Existing Letters of Credit and payment in full of all amounts owing to
Harris N.A. with respect thereto, Harris N.A. shall cease to be an L/C Issuer
under this Agreement and shall no longer be a party to this Agreement; provided,
however, that Harris N.A. shall continue to be an "L/C Issuer" for the purposes
of Sections 2.03(f) and 11.04.

 
34

--------------------------------------------------------------------------------

 

2.04
Swing Line Loans.



(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender may, in its discretion and in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, make loans
(each such loan, a "Swing Line Loan") to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender's Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender's Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender's Applicable Percentage times the amount of such Swing Line Loan.


(b)           Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon the Borrower's irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $250,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender's Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in Section
5.02 (other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent's Office not later
than 2:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 
35

--------------------------------------------------------------------------------

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.


(iv)           Each Lender's obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)           Repayment of Participations.

 
36

--------------------------------------------------------------------------------

 

(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender's
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05
Prepayments.



(a)           Voluntary Prepayments of Loans.


(i)            Revolving Loans.  The Borrower may, upon notice from the Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
12:00 noon (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender's Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.


(ii)           Swing Line Loans.  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 2:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $250,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 
37

--------------------------------------------------------------------------------

 

(b)           Mandatory Prepayments of Loans.


(i)            Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess.


(ii)            Dispositions and Involuntary Dispositions.  The Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of the Net Cash Proceeds received
by any Loan Party or any Subsidiary from all Dispositions (other than Permitted
Transfers) and Involuntary Dispositions to the extent such Net Cash Proceeds are
not reinvested in assets (excluding current assets as classified by GAAP) that
are useful in the business of the Borrower and its Subsidiaries within ninety
(90) days of the date of such Disposition or Involuntary Disposition.


(iii)           Debt Issuances.  Immediately upon receipt by any Loan Party or
any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.


(iv)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows: first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations (without a corresponding reduction in the Aggregate Revolving
Commitments).  Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Rate Loans in direct order of Interest Period maturities.  All prepayments under
this Section 2.05(b) shall be subject to Section 3.05, but otherwise without
premium or penalty, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.


2.06
Termination or Reduction of Aggregate Revolving Commitments.



The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
1:00 p.m. two Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) if, after giving effect
to any reduction of the Aggregate Revolving Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments.  Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its
Applicable Percentage.  All fees accrued with respect thereto until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

 
38

--------------------------------------------------------------------------------

 

2.07
Repayment of Loans.



(a)           Revolving Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the first Business Day of the next succeeding
month after such Swing Line Loan is made and (ii) the Maturity Date.


2.08
Interest.



(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)            If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09
Fees.



In addition to certain fees described in subsections (i) and (j) of Section
2.03:

 
39

--------------------------------------------------------------------------------

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the product of (i) the Applicable Rate for
commitment fees times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Loans and (z) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period; provided that
(1) no commitment fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and (2)
any commitment fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.


(b)           Fee Letter.  The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.



(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX.  The Borrower's obligations under this paragraph
shall survive the termination of the Aggregate Revolving Commitments and the
repayment of all other Obligations hereunder.

 
40

--------------------------------------------------------------------------------

 

2.11
Evidence of Debt.



(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender's Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of Exhibit
2.11(a) (a "Note").  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12
Payments Generally; Administrative Agent's Clawback.



(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 3:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 3:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.


(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 
41

--------------------------------------------------------------------------------

 

(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 
42

--------------------------------------------------------------------------------

 

(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


2.13
Sharing of Payments by Lenders.



If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender's receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by the L/C Issuer or
the Swing Line Lender to secure the obligations of Defaulting Lenders or
Impacted Lenders to fund such risk participations or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to any Loan Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.




ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01
Taxes.



(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Loan Party or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such Laws as determined by
such Loan Party or the Administrative Agent, as the case may be, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.

 
43

--------------------------------------------------------------------------------

 

(ii)           If a Loan Party or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent or the Loan Party, as the case may be, shall
withhold or make such deductions as are determined by the Administrative Agent
or the Loan Party, as the case may be, to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent or the Loan Party, as the case may be, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Loan Parties shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.


(c)           Tax Indemnification.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
(other than penalties and interest attributable to the gross negligence or
willful misconduct of the Administrative Agent, such Lender or the L/C
Issuer).  The Loan Parties shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Loan
Parties and the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 
44

--------------------------------------------------------------------------------

 

(iii)           The Administrative Agent shall deliver to the Borrower, when
reasonably requested by the Borrower, a properly completed and executed
applicable IRS form to permit the Borrower to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to U.S.
federal withholding tax, (B) if applicable, the required rate of withholding or
deduction of such tax, and (C) the Administrative Agent's entitlement to any
available exemption from, or reduction of, U.S. federal withholding tax in
respect of payments to be made to the Administrative Agent by a Loan Party
pursuant to this Agreement or any other Loan Document.


(d)           Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Law to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.


(e)           Status of Lenders; Tax Documentation.  (i) Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction.


(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,


(A)           any Lender that is a "United States person" within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and


(B)           each Foreign Lender that is entitled under the Internal Revenue
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 
45

--------------------------------------------------------------------------------

 

(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)          executed originals of Internal Revenue Service Form W-8ECI,


(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,


(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
"bank" within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a "10 percent shareholder" of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a "controlled foreign
corporation" described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of  Internal Revenue Service Form W-8BEN, or


(V)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.


(iii)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


3.02
Illegality.



If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert (a) all of such Lender's Eurodollar Rate Loans and (b) all of such
Lender's Base Rate Loans as to which the interest rate is determined with a
reference to the Eurodollar Rate, to Base Rate Loans as to which the interest
rate is not determined with reference to the Eurodollar Rate, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans or Base Rate
Loans.  Notwithstanding the foregoing, and despite the illegality for such a
Lender to make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate,
that Lender shall remain committed to make Base Rate Loans and shall be entitled
to recover interest thereon at the Base Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 
46

--------------------------------------------------------------------------------

 

3.03
Inability to Determine Rates.



If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with a Eurodollar Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly notify the Borrower and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice; provided that any Eurodollar Rate Loan outstanding prior to the giving
of such notice may remain outstanding after the giving of such notice until the
end of the then applicable Interest Period with respect thereto (without giving
effect to any subsequent continuation or conversion), unless such Lender may not
lawfully continue to maintain such Eurodollar Rate Loan for the remaining
duration of such Interest Period.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


3.04
Increased Costs.



(a)           Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;


(ii)            subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 
47

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the L/C Issuer's capital or on the capital of
such Lender's or the L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


3.05
Compensation for Losses.



Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 
48

--------------------------------------------------------------------------------

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13; or


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.


3.06
Mitigation Obligations; Replacement of Lenders.



(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.


3.07
Survival.



All of the Loan Parties' obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


 
49

--------------------------------------------------------------------------------

 
 
ARTICLE IV


GUARANTY


4.01
The Guaranty.



Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with any Loan Party or any Subsidiary, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
upon notice and demand, and that in the case of any extension of time of payment
or renewal of any of the Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.


4.02
Obligations Unconditional.



The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations (other than contingent
indemnification or similar obligations not then due) have been paid in full and
the Commitments have expired or terminated.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:


(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents or other documents relating to the Obligations shall be done or
omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;


 
 
50

--------------------------------------------------------------------------------

 


(d)           any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.


4.03
Reinstatement.



The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.


4.04
Certain Additional Waivers.



Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05
Remedies.



The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.


4.06
Rights of Contribution.



The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification or
similar obligations not then due) have been paid in full and the Commitments
have terminated.


 
51

--------------------------------------------------------------------------------

 


4.07
Guarantee of Payment; Continuing Guarantee.



The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01
Conditions of Effectiveness.



This Agreement shall be effective upon satisfaction of the following conditions
precedent:


(a)            Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form,
content and scope reasonably satisfactory to the Administrative Agent.


(c)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, in form and substance reasonably
satisfactory to the Administrative Agent:


(i)            copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;


(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii)           such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation, the state of its principal
place of business and each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.


(d)           Personal Property Collateral.  Receipt by the Administrative Agent
of the following:


 
52

--------------------------------------------------------------------------------

 


(i)            UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent's sole discretion, to perfect the
Administrative Agent's security interest in the Collateral;


(ii)           all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Equity Interests of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the law of the jurisdiction of organization of such Person);


(iii)          duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent's sole discretion, to perfect the Administrative Agent's security interest
in the United States registered intellectual property of the Loan Parties; and


(iv)          in the case of any personal property Collateral located at a
premises leased by a Loan Party, such estoppel letters, consents and waivers
from the landlords on such real property as may be required by the
Administrative Agent.


(e)           Evidence of Insurance.  Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or lender's
loss payee (in the case of hazard insurance) on behalf of the Lenders.


(f)            Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 5.02(a) and (b) have been satisfied.


(g)           Fees.  Receipt by the Administrative Agent, the Arranger and the
Lenders of any fees required to be paid on or before the Closing Date.


(h)           Attorney Costs.  The Borrower shall have paid all reasonable
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.02
Conditions to all Credit Extensions.



The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


 
53

--------------------------------------------------------------------------------

 


(a)           The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, if such representation or
warranty is itself qualified by materiality or Material Adverse Effect, it shall
be true and correct in all respects as drafted) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
itself qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date.


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.




ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:


6.01
Existence, Qualification and Power.



(a)           The Borrower is duly organized, validly existing and in good
standing as a corporation under the Laws of the state of its incorporation, has
full and adequate power to own its property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the property owned or leased by it requires such licensing or qualifying,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


(b)           Each Subsidiary is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it is incorporated or
organized, as the case may be, has full and adequate power to own its property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the property owned or leased by it requires
such licensing or qualifying, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


6.02
Authorization; No Contravention.



(a)           The Borrower has full right and authority to enter into this
Agreement and the other Loan Documents executed by it, to make the borrowings
herein provided for, to issue its Notes in evidence thereof, to grant to the
Administrative Agent the Liens described in the Collateral Documents executed by
the Borrower, and to perform all of its obligations hereunder and under the
other Loan Documents executed by it.  Each Guarantor has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to guarantee the Obligations, to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by such Person, and to perform
all of its obligations hereunder and under the other Loan Documents executed by
it.


 
54

--------------------------------------------------------------------------------

 


(b)           This Agreement and the other Loan Documents do not, nor does the
performance or observance by any Loan Party of any of the matters and things
herein or therein provided for, (a) contravene or constitute a default under any
provision of Law (which, in the case of any such performance or observance after
the Closing Date, could reasonably be expected to have a Material Adverse
Effect) or contravene or constitute a default under any judgment, injunction,
order or decree binding upon any Loan Party or any Subsidiary or any provision
of the Organization Documents of any Loan Party, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting any Loan
Party or any Subsidiary or any of its property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any property of any Loan Party or any Subsidiary other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.


6.03
Governmental Authorization; Other Consents.



No authorization, consent, license or exemption from, or filing or registration
with, any Governmental Authority, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by any Loan Party of any Loan Document to which it is a party, except for such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect.


6.04
Binding Effect.



The Loan Documents delivered by each Loan Party have been duly authorized,
executed, and delivered by such Person and constitute valid and binding
obligations of such Person enforceable against it in accordance with their
terms, except as enforceability may be limited by Debtor Relief Laws and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).


6.05
Financial Statements; No Material Adverse Effect.



(a)           The financial statements delivered pursuant to Sections 7.01(a)
and 7.01(b) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (subject, in the case of unaudited financial statements,
to the absence of footnotes and to normal year-end audit adjustments).  Neither
the Borrower nor any Subsidiary has contingent liabilities which are material to
the Borrower and its Subsidiaries, taken as a whole, other than as indicated in
the financial statements (including the footnotes thereto) furnished pursuant to
Section 7.01(a) or (b).


(b)           The Audited Financial Statements and the unaudited interim
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ended June 30, 2009, fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
date thereof and the consolidated results of their operations and cash flows for
the periods then ended in conformity with GAAP applied on a consistent basis
(subject, in the case of unaudited financial statements, to the absence of
footnotes and to normal year-end audit adjustments).  Neither the Borrower nor
any Subsidiary has contingent liabilities which are material to the Borrower and
its Subsidiaries, taken as a whole, other than as indicated in such financial
statements (including the footnotes thereto).


 
55

--------------------------------------------------------------------------------

 


(c)           Except as set forth on Schedule 6.05(c), from the date of the
Audited Financial Statements to and including the Closing Date, there has been
no Disposition or any Involuntary Disposition of any material part of the
business or property of the Loan Parties and their Subsidiaries, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Loan Parties and their
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.


(d)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


6.06
Litigation.



There is no litigation or governmental proceeding or labor controversy pending,
nor to the knowledge of the Loan Parties threatened, against any Loan Party or
any Subsidiary or against any of their properties or revenues which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


6.07
No Default.



(a)           Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation, which default could reasonably be
expected to have a Material Adverse Effect.


(b)           No Default or Event of Default has occurred and is continuing.


6.08
Ownership of Property.



Each Loan Party and each of its Subsidiaries have good title to (or valid
leasehold interests in) their assets as reflected on the most recent
consolidated financial statements of the Borrower and its Subsidiaries furnished
to the Administrative Agent and the Lenders (except for Dispositions of assets
since the date of such consolidated financial statements which are permitted
hereunder), subject to no Liens other than Permitted Liens.


6.09
Labor Matters.



Except as set forth on Schedule 6.09, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Subsidiary as of the Closing Date.  No Loan Party any Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty in the five years preceding the Closing Date.


6.10
Insurance.



The properties of the Loan Parties and their Subsidiaries are insured in
accordance with the requirements of Section 7.07.  The property and general
liability insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.


 
56

--------------------------------------------------------------------------------

 


6.11
Taxes.



All tax returns required to be filed by any Loan Party or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon any Loan Party or any Subsidiary or upon any of
its property, income or franchises, which are shown to be due and payable in
such returns, have been paid, except such taxes, assessments, fees and
governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided.  No Loan Party knows of any proposed additional tax assessment against
it or any Subsidiaries for which adequate provisions in accordance with GAAP
have not been made on their accounts.  Adequate provisions in accordance with
GAAP for taxes on the books of each Loan Party and each Subsidiary have been
made for all open years, and for its current fiscal period.


6.12
ERISA Compliance.



Except to the extent not reasonably expected to result in a liability of any
Loan Party or any Subsidiary in an amount in excess of the Threshold Amount
collectively for all such Persons, the Borrower and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Internal Revenue Code to the extent applicable to it and has not incurred any
material liability which has not been satisfied to the PBGC or a Plan or a
Multiemployer Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.  Neither the Borrower nor any
Subsidiary has any contingent liabilities with respect to any post-retirement
benefits under a welfare plan (as defined in Section 3(1) of ERISA), other than
liability for continuation coverage described in Article 6 of Title I of ERISA.


6.13
Subsidiaries; Schools.



Schedule 6.13 hereto identifies, as of the Closing Date, each Subsidiary of any
Loan Party, together with the jurisdiction of its incorporation or organization,
as the case may be, the percentage of issued and outstanding shares of each
class of Equity Interests owned (directly or indirectly) by any Loan Party or
any Subsidiary and, if such percentage is not 100% (excluding directors'
qualifying shares as required by Law), a description of each class of its
authorized Equity Interests and the number of shares of each class issued and
outstanding.  All of the outstanding Equity Interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
Equity Interests indicated on Schedule 6.13 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Administrative Agent pursuant to the Collateral Documents and any Liens
permitted under Section 8.01(a) or (c) hereof.  There are no outstanding
commitments or other obligations of any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any Equity Interests of any
Subsidiary.  Schedule 6.13 also identifies each School and its identification
number.


6.14
Margin Regulations; Investment Company Act.



(a)           Neither the Borrower nor any Subsidiary is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the FRB), and no part of the proceeds of
any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.


 
57

--------------------------------------------------------------------------------

 


(b)           Neither the Borrower nor any Subsidiary is an "investment company"
or a company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.


6.15
Disclosure.



The written information, taken as a whole, furnished by the Loan Parties to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement and the other Loan Documents (excluding the financial reports covered
by the representation and warranty in Section 6.05 hereof and the written
information covered by the representation and warranty in the next succeeding
sentence) does not contain, as of the Closing Date, any materially untrue
statements of a material fact or, as of the Closing Date, omit a material fact
necessary to make the material statements contained herein or therein, in light
of the circumstances under which they were made, not materially misleading.  The
projections, estimates, forecasts, budgets, statements of opinion or intent and
discussions of strategy contained in such written information have been prepared
in good faith based upon reasonable assumptions (it being understood that such
projections, estimates, forecasts, budgets, statements of opinion or intent and
discussions of strategy are subject to significant uncertainties and
contingencies, and that no assurance can be given that any particular
projections, estimates, forecasts or budgets will be realized).


6.16
Compliance with Laws.



(a)           Each Loan Party and each Subsidiary is in compliance with the
requirements of all Laws applicable to or pertaining to its property or business
operations (including, without limitation, Title IV, the Occupational Safety and
Health Act of 1970, the Americans with Disabilities Act of 1990, and
Environmental Laws), where any such non-compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing and notwithstanding
any limitations contained therein, each Loan Party's and each Subsidiary's
operations are in compliance with (i) all Laws and standards, the violation of
which would terminate or materially impair any Loan Party's, any Subsidiary's or
any School's eligibility for participation in student financial assistance
programs under Title IV, (ii) the federal Truth-in-Lending Act, 15 U.S.C. § 1601
et seq., and all other consumer credit laws applicable to any Loan Party, any
Subsidiary or any School in connection with the advancing of student loans,
except for such Laws the violation of which, in the aggregate, will not result
in the assessment of penalties and damages claims against any Loan Party or any
Subsidiary which are in excess of 5% of Consolidated Total Assets or which (even
if in a lesser amount) could reasonably be expected to have a Material Adverse
Effect, (iii) all statutory and regulatory requirements for authorization to
provide post-secondary education in the jurisdictions in which its educational
facilities are located except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect and (iv) all
requirements to continuing its Accreditations, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  No
Loan Party nor any Subsidiary has received any written Environmental Claim,
where any non-compliance or remedial action relating to the subject matter of
such Environmental Claim, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(b)           Each Loan Party and each Subsidiary has received all licenses,
permits, and approvals of all Governmental Authorities, including without
limitation the DOE and all state education departments, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect.  Without
limiting the foregoing, each Loan Party and each Subsidiary has qualified under
all necessary Laws and regulations to participate in Title IV Programs.  No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of any Loan Party, threatened.  The
educational programs of the Loan Parties and their Subsidiaries have been
accredited by Accrediting Commission for Career Schools and Colleges of
Technology, and no such accreditation has been denied, suspended or revoked,
except for any such denial, suspension or revocation which could not reasonably
be expected to have a Material Adverse Effect.


 
58

--------------------------------------------------------------------------------

 


6.17
Intellectual Property; Licenses, Etc.



Each Loan Party and each Subsidiary owns, possesses, or has the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information ("IP Rights") to conduct its businesses as now conducted, without
known conflict with any IP Rights of any other Person.  Set forth on Schedule
6.17 is a list of all IP Rights registered or pending with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date.  As of the Closing Date, none of the IP
Rights owned by any Loan Party is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 6.17.


6.18
Solvency.



The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.


6.19
Perfection of Security Interests in the Collateral.



The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby and (i) when all appropriate filings
or recordings are made with the appropriate Governmental Authorities as may be
required under applicable Law and (ii) upon the taking of possession or control
by the Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control, such security interests
and Liens will constitute perfected security interests and Liens, prior to all
other Liens other than Permitted Liens.


6.20
Business Locations; Taxpayer Identification Number; Deposit and Investment
Accounts.



Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing
Date.  Set forth on Schedule 6.20(b) is a list of all locations where any
tangible personal property of any Loan Party is located as of the Closing
Date.  Set forth on Schedule 6.20(c) is the chief executive office, exact legal
name, U.S. tax payer identification number and organizational identification
number of each Loan Party as of the Closing Date.  Except as set forth on
Schedule 6.20(d), no Loan Party has during the five years preceding the Closing
Date (i) changed its legal name, (ii) changed its state of formation or (iii)
been party to a merger, consolidation or other change in structure.  Set forth
on Schedule 6.20(e) is a list of all deposit accounts and investment accounts
that are owned by any Loan Party as of the Closing Date.


6.21
Affiliate Transactions.



No Loan Party nor any Subsidiary is a party to any contracts or agreements with
any of its Affiliates (other than with wholly-owned Subsidiaries) on terms and
conditions which are less favorable to such Loan Party or such Subsidiary than
would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other.


 
59

--------------------------------------------------------------------------------

 


ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall and shall cause each Subsidiary
to:


7.01
Financial Statements.



Furnish to the Administrative Agent for distribution by the Administrative Agent
to the Lenders:


(a)           as soon as available, and in any event within ninety (90) days
after the close of each fiscal year of the Borrower, a copy of the consolidated
balance sheet of the Borrower and its Subsidiaries as of the last day of the
fiscal year then ended and the consolidated statements of income, retained
earnings, and cash flows of the Borrower and its Subsidiaries for the fiscal
year then ended, and accompanying notes thereto (which may be set forth in the
Borrower's Annual Report on Form 10-K as filed with the SEC to the extent such
Annual Report on Form 10-K is filed with the SEC within ninety (90) days after
the close of each fiscal year of the Borrower; provided, that the Borrower
notifies the Administrative Agent of such Annual Report has been made available
in compliance with the penultimate paragraph of Section 7.02), each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an unqualified opinion of Deloitte & Touche LLP or
another firm of independent public accountants of recognized standing, selected
by the Borrower and reasonably satisfactory to the Administrative Agent and the
Required Lenders, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in accordance with GAAP
the consolidated financial condition of the Borrower and its Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances; and


(b)           as soon as available, and in any event within forty-five (45) days
after the close of each fiscal quarter of each fiscal year of the Borrower, a
copy of the consolidated balance sheet of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter and the consolidated statements of
income, retained earnings, and cash flows of the Borrower and its Subsidiaries
for the fiscal quarter and for the fiscal year-to-date period then ended (which
may be set forth in the Borrower's Quarterly Report on Form 10-Q as filed with
the SEC to the extent such Quarterly Report on Form 10-Q is filed with the SEC
within forty-five (45) days of after the close of each fiscal quarter of each
fiscal year of the Borrower; provided, that the Borrower notifies the
Administrative Agent that such Quarterly Report has been made available in
compliance with the penultimate paragraph of Section 7.02), each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous fiscal year, prepared by the Borrower in accordance with
GAAP (subject to (i) the absence of footnote disclosures and (ii) year-end audit
adjustments) and certified to by its Chief Financial Officer or another senior
officer of the Borrower acceptable to the Administrative Agent.


As to any information contained in materials furnished pursuant to Section
7.02(b), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.01(a) or (b) above at the times specified
therein.


 
60

--------------------------------------------------------------------------------

 


7.02
Certificates; Other Information.



Deliver to the Administrative Agent for distribution by the Administrative Agent
to the Lenders, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:


(a)           with each of the financial statements furnished to the Lenders
pursuant to Section 7.01(a) and (b), a written Compliance Certificate signed by
the Chief Financial Officer of the Borrower or another officer of the Borrower
acceptable to the Administrative Agent to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken by the
Borrower or any Subsidiary to remedy the same.  Each Compliance Certificate
furnished pursuant to Section 7.01(a) and (b) above shall also (i) set forth the
calculations supporting such statements in respect of Sections 8.11 and 8.15
hereof and (but only at such intervals as such information is required to be
furnished to the DOE) those financial ratios required by the DOE with respect to
the Borrower and its Subsidiaries on a consolidated basis (or on any other basis
then required to be reported to the DOE), including primary reserve, equity, net
income and, with respect to each School, 90/10 ratios and (ii) include a summary
of actual versus required Cohort Default Rates;


(b)           promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by any Loan Party or
any Subsidiary to its public stockholders or other public equity holders, and
copies of each regular, periodic or special report, registration statement or
prospectus (including all Form 10-K, Form 10-Q and Form 8-K reports) filed by
any Loan Party or any Subsidiary with any securities exchange or the SEC;


(c)           promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of any Loan Party's or any Subsidiary's operations and
financial affairs given to it by its independent public accountants;


(d)           promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of the Borrower or any Subsidiary or
of notice of any material noncompliance with any applicable Law or guideline
relating to any Loan Party or any Subsidiary, or its business;  and


(e)           promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party, any Subsidiary or any School,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower's website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(a) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


 
61

--------------------------------------------------------------------------------

 


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders (each
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked "PUBLIC" are permitted to be made available
through a portion of the Platform designated as "Public Side Information;" and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" as being suitable only for
posting on a portion of the Platform that is not marked as "Public Side
Information."  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials "PUBLIC."


7.03
Notices.



(a)           Promptly, but in any event within five (5) Business Days after
knowledge thereof shall have come to the attention of the Chief Executive
Officer, President, Chief Financial Officer or Corporate Counsel of the Borrower
or any Subsidiary, furnish written notice to the Administrative Agent of (i) any
threatened or pending litigation, governmental proceeding, inquiry or
investigation or labor controversy against the Borrower or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect, (ii) the
occurrence of any Default or Event of Default hereunder, (iii) any pending or
threatened loss of any Accreditation or state license other than those which
could not reasonably be expected to have a Material Adverse Effect, (iv) any
change in any of the information provided in the eligibility application, to the
extent required under 34 C.F.R. Section 600.30, of the Borrower or any
Subsidiary or any School, (v) any change to occur in state or federal laws,
rules or governmental regulations or budgetary allocations or educational loan
policies which could reasonably be expected to have a Material Adverse Effect,
(vi) any pending or threatened investigation, inquiry or proceeding against any
School by the DOE, any state governmental agency or Accrediting Body which is
reasonably likely to have a Material Adverse Effect, or (vii) the imposition by
the DOE of a requirement that the Borrower, any Subsidiary or any School post or
procure or obtain the issuance of a Title IV Letter of Credit in order to
establish the continued eligibility of the Borrower, any Subsidiary or any
School to participate in Title IV Programs;


(b)           Promptly notify the Administrative Agent of any ERISA Event;
provided that the Borrower shall only be required to notify the Administrative
Agent of any ERISA Event to the extent that such ERISA Event could reasonably be
expected to result in the Borrower or any of the Subsidiaries incurring
liabilities, fines, penalties or expenses in excess of the Threshold Amount for
all of such Persons collectively.


 
62

--------------------------------------------------------------------------------

 


(c)           Promptly notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by any Loan Party or any
Subsidiary; and


(d)           Promptly notify the Administrative Agent of the occurrence of any
Disposition, Involuntary Disposition or Debt Issuance, in each case, for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b).


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a)(ii) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


7.04
Payment of Taxes.



Pay and discharge all Taxes upon or against it or any of its properties, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefore and the failure to make payment
could not reasonably be expected to have a Material Adverse Effect.


7.05
Preservation of Existence, Etc.



Preserve and maintain its existence, except as otherwise provided in Section
8.04 hereof and preserve and keep in force and effect all licenses, permits,
franchises, approvals, trade names, trade styles, IP Rights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing and notwithstanding
any limitation contained therein, each Loan Party will, and will cause each
School to, maintain in full force and effect, except to the extent that the
failure to do so would not constitute a Significant Regulatory Event, (i) its
status as an "eligible institution," as defined in 34 C.F.R. Sections 600.2 and
600.5, (ii) its eligibility to participate in all Title IV Programs in which and
to the extent that it currently participates, (iii) its Accreditations, and (iv)
its licenses to provide postsecondary education in all jurisdictions where it is
so licensed.  Without limiting the generality of the foregoing and
notwithstanding any limitations contained therein, each Loan Party will, and
will cause each School to, comply with all of the factors of financial
responsibility set forth in 34 C.F.R. Section 668, 171-175, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  No Loan Party nor any Subsidiary shall conduct any business other than
an Eligible Line of Business.


7.06
Maintenance of Properties.



Maintain, preserve, and keep each of its properties, plants, and equipment in
good repair, working order and condition (ordinary wear and tear excepted),
except to the extent that, in the reasonable business judgment of such Person,
any such Property is no longer necessary for the proper conduct of the business
of such Person.


7.07
Maintenance of Insurance.



(a)           Insure and keep insured with good and responsible insurance
companies, all insurable property owned by it which is of a character usually
insured by Persons similarly situated and operating like properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like properties; and the Loan Parties
shall insure, and shall cause each Subsidiary to insure, such other hazards and
risks (including, without limitation, employers' and public liability risks)
with good and responsible insurance companies acceptable to the Administrative
Agent, as and to the extent usually insured by Persons similarly situated and
conducting similar businesses, provided that the amount of such insurance shall
at all times be sufficient to prevent the Borrower from becoming a co-insurer
under the terms of any insurance policy.  The Borrower shall, upon the request
of the Administrative Agent, furnish to the Administrative Agent and the Lenders
a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section.


 
63

--------------------------------------------------------------------------------

 


(b)           Cause the Administrative Agent to be named as lender's loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
to any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days prior written notice before any such policy or
policies shall be altered or canceled.  If the Borrower fails to effect and keep
in full force and effect such insurance or fails to pay the premiums when due,
the Administrative Agent may (but shall not be obligated to) do so for the
account of the Borrower and add the cost thereof to the Obligations.


7.08
Compliance with Laws.



(a)           Comply in all respects with all Laws applicable to each of its
properties or business operations, where any such non-compliance, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect or result in a Lien upon any of its properties other than a Permitted
Lien.  Without limiting the generality of the foregoing and notwithstanding any
limitations contained therein, each Loan Party and each Subsidiary shall and
shall cause each School (to the extent that it is subject thereto) to comply
with the Truth-in-Lending Act, 15 U.S.C. § 1601 et seq., all regulations
promulgated thereunder, and all other consumer credit laws applicable to each
Loan Party, each Subsidiary and each School in connection with the advancing of
student loans, except for such Laws and regulations the violation of which, in
the aggregate (i) could not reasonably be expected to result in the assessment
of penalties and damages and claims against any Loan Party, any Subsidiary or
any School which are in excess of 5% of Consolidated Total Assets, and (ii)
(even if in a lesser amount) could not reasonably be expected to have a Material
Adverse Effect.  The Borrower shall not use or permit the use of the proceeds of
the Loans to violate any of the foreign asset control regulations of the U.S.A.
Treasury Department Office of Foreign Assets Control or any enabling statute or
order relating thereto.


(b)           Without limiting the agreements set forth in Section 7.08(a), at
all times, do the following to the extent the failure to do so, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect:  (i) comply in all material respects with, and maintain or cause to be
maintained all real property owned or leased by any Loan Party or any Subsidiary
(collectively, the "Premises") in compliance in all material respects with, all
applicable Environmental Laws; (ii) require that each tenant and subtenant, if
any, of any Premises or any part thereof comply in all material respects with
all Environmental Laws applicable to such real property; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for operations at each of the Premises; (iv)
cure any material violation by it or at any Premises of applicable Environmental
Laws; (v) not allow the presence or operation at any Premises of any (1)
landfill or dump or (2) "hazardous waste management facility" or "solid waste
disposal facility" as defined pursuant to RCRA or any analogous state law; (vi)
not manufacture, use, generate, transport, treat, store, release, dispose or
handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in compliance with applicable Environmental Laws;
(vii) within 15 Business Days notify the Administrative Agent in writing of and
provide any reasonably requested documents upon learning of any of the following
in connection with the Borrower or any Subsidiary or any of the Premises:  (1)
that it has any material liability for response or corrective action, natural
resource damage or other harm pursuant to CERCLA, RCRA or any analogous state
law; (2) any material Environmental Claim; (3) any material violation of an
Environmental Law or material Release or material threatened Release of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release or material threatened
Release of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release or material threatened Release of a
Hazardous Material as required by any applicable Environmental Law; (ix) abide
by and observe any restrictions on the use of any Premises imposed by any
Governmental Authority as set forth in a deed or other instrument affecting any
Loan Party's or any Subsidiary's interest therein; (x) promptly provide or
otherwise make available to the Administrative Agent any reasonably requested
environmental record concerning any Premises which any Loan Party or any
Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required of it by any
Governmental Authority under any Environmental Law, or included in any no
further action letter or covenant not to sue, in each case to which a Loan Party
or a Subsidiary is a party or addressee, issued by any Governmental Authority
under any Environmental Law.


 
64

--------------------------------------------------------------------------------

 


7.09
Books and Records.



Maintain a standard system of accounting in accordance with GAAP.


7.10
Inspection Rights.



Subject to the terms of Section 11.07 hereof, permit the Administrative Agent,
each Lender, and each of their duly authorized representatives and agents to
visit and inspect any of its property, corporate books, and financial records,
to examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees and independent public accountants (and by
this provision the Borrower and each other Loan Party hereby authorizes such
accountants to discuss with the Administrative Agent and such Lenders the
finances and affairs of the Loan Parties and their Subsidiaries) at such
reasonable times and intervals as the Administrative Agent or any such Lender
may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Borrower, all at the expense of the Borrower;
provided, however, that absent an Event of Default, the Borrower shall only be
required to pay for one inspection per year and provided, further, an authorized
representative of the Borrower shall be entitled to be a party to any such
discussion with its independent public accountants.


7.11
Use of Proceeds.



Use the proceeds of the Credit Extensions to refinance existing Indebtedness, to
finance Consolidated Capital Expenditures, to finance Permitted Acquisitions, to
finance Restricted Payments permitted by this Agreement, to pay transaction
expenses relating to any of the foregoing, for its general working capital
purposes, to issue Title IV Letters of Credit and for such other legal and
proper purposes as are consistent with all applicable Laws.


7.12
ERISA Compliance.



Promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien or Liens securing liabilities in an amount in
excess of the Threshold Amount (in the aggregate for all such Liens) against any
of its property, other than Permitted Liens.


 
65

--------------------------------------------------------------------------------

 


7.13
Additional Subsidiaries.



(a)           Promptly upon the formation or Acquisition of any Subsidiary,
notify the Administrative Agent thereof in writing and, if such Subsidiary is a
Domestic Subsidiary, cause such Person to (i) become a Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel (which may, at the Administrative Agent's
discretion, be in-house counsel), all in form, content and scope reasonably
satisfactory to the Administrative Agent and consistent with the documentation
required for Guarantors on the Closing Date.


(b)           Promptly upon the formation of any School, supply to the
Administrative Agent an updated Schedule 6.13 including the information with
respect to such School required on such Schedule.


7.14
Pledged Assets.



(a)           Equity Interests.  Cause (i) 100% of the issued and outstanding
Equity Interests of each Domestic Subsidiary and (ii) 65% (or such greater
percentage that, due to a change in an applicable Law after the date hereof, (A)
could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary's United States
parent and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned
by any Loan Party to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel  and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent.


(b)           Other Property.  (i) Cause all owned and leased property (other
than Excluded Property) of each Loan Party to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents,
subject in any case to Permitted Liens and (ii) deliver such other documentation
as the Administrative Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, landlord's waivers, certified resolutions and other organizational
and authorizing documents of such Person and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent's Liens thereunder), all in form, content
and scope reasonably satisfactory to the Administrative Agent.


 
66

--------------------------------------------------------------------------------

 


ARTICLE VIII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:


8.01
Liens.



Create, incur or permit to exist any Lien of any kind on any property owned by
any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:


(a)           Liens arising by statute in connection with worker's compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), deposits in connection with tenders, contracts or leases
to which any Loan Party or any Subsidiary is a party or other deposits required
to be made in the ordinary course of business, provided in each case that such
Liens do not secure Indebtedness and that the obligation secured is not overdue
for a period of more than 30 days or, if overdue for a period of more than 30
days, is being contested in good faith by appropriate proceedings which prevent
enforcement of such Lien and adequate reserves have been established therefor;


(b)           mechanics', workmen's, materialmen's, landlords', carriers' or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue for a period of more than 30 days or which are
being contested in good faith by appropriate proceedings which prevent
enforcement of such Lien;


(c)           judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.01(h) and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of the Threshold Amount at any one time outstanding;


(d)           (i) Liens on property of any Loan Party or any Subsidiary created
solely for the purpose of securing Purchase Money Indebtedness permitted by
Section 8.03(b), provided that no such Lien shall extend to or cover other
property of such Loan Party or such Subsidiary other than the respective
property so acquired, constructed or improved, and the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the purchase price
or the cost of such construction or improvement, as the case may be, of such
property, as reduced by repayments of principal thereon and (ii) Liens on
property of a Person securing Purchase Money Indebtedness at the time such
Person is acquired pursuant to a Permitted Acquisition, provided that (A) such
Liens do not secure more than $10,000,00 of Purchase Money Indebtedness in the
aggregate and (B) such Liens were not created in contemplation of such Permitted
Acquisition;


(e)           Liens on property of any Loan Party or any Subsidiary arising in
connection with Capital Leases permitted under Section 8.03(b);


(f)           any interest or title of a lessor under any operating lease;


 
67

--------------------------------------------------------------------------------

 


(g)           easements, rights-of-way, restrictions, and other similar
encumbrances against real property of the Loan Parties and their Subsidiaries
incurred in the ordinary course of business which do not materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of any Loan Party or any Subsidiary;


(h)           Liens granted in favor of the Administrative Agent pursuant to the
Loan Documents;


(i)            Liens existing on the Closing Date and listed on Schedule 8.01
hereto and any renewals, extensions or replacements thereof, provided that the
property covered thereby is not changed and the obligations secured thereby are
not increased;


(j)            Liens deemed to exist in connection with Investments in financial
repurchase agreements that qualify as Cash Equivalents;


(k)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


(l)            Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection; and


(m)          Liens in favor of the L/C Issuer or the Swing Line Lender on cash
collateral securing the obligations of a Defaulting Lender or an Impacted Lender
to fund risk participations hereunder.


8.02
Investments.



Make, retain or have outstanding any Investments; provided, however, that the
foregoing shall not apply to nor operate to prevent:


(a)           Investments held by such Loan Party or such Subsidiary in the form
of cash, Cash Equivalents or Permitted Investments;


(b)          the Borrower's Investments from time to time in its Subsidiaries
(other than ComTech), and Investments made from time to time by a Subsidiary in
one or more of the Subsidiaries (other than ComTech) or in the Borrower;
provided that any subsequent Investment by the Borrower or any Subsidiary in a
Person which was the target in a Permitted Acquisition in which the Borrower and
its Subsidiaries collectively owned less than 100% of the Voting Stock of such
target after giving effect to such Permitted Acquisition and which Investment
results in the Borrower or such Subsidiary increasing its ownership percentage
of the Voting Stock of such entity must comply with the requirements set forth
in the definition of "Permitted Acquisition";


(c)           intercompany advances made from time to time between the Borrower
or any Subsidiary  and any one or more Subsidiaries (other than ComTech) in the
ordinary course of business to finance working capital needs;


(d)           Permitted Acquisitions;


(e)           short-term loans and advances to directors, officers and employees
for travel, entertainment, relocation and other analogous purposes in the
ordinary course of business in an aggregate amount not to exceed $1,000,000 at
any one time outstanding;


(f)            Guarantees permitted by Section 8.03;


 
68

--------------------------------------------------------------------------------

 


(g)           Investments consisting of Student Note Receivables and other
receivables and notes received from students in the ordinary course of business;
and


(h)           Investments consisting of non-cash payments or recoveries received
in settlement of litigation, bankruptcy proceedings or in the good faith
settlement of Indebtedness; and


(i)            other Investments in addition to those otherwise permitted by
this Section 8.02 in an amount not to exceed $10,000,000 in the aggregate at any
one time outstanding.


8.03
Indebtedness.



Issue, incur, assume, create or have outstanding any Indebtedness, or be or
become liable as endorser, guarantor, surety or otherwise for any Indebtedness
or any performance undertaking of any other Person (other than any Loan Party or
any Subsidiary or any School), or otherwise agree to provide funds for payment
of the Indebtedness for borrowed money of any other Person, or otherwise assure
a creditor of any other Person (other than any Loan Party or any Subsidiary or
any School) against loss; provided, however, that the foregoing shall not
restrict nor operate to prevent:


(a)           Indebtedness under the Loan Documents;


(b)           Purchase Money Indebtedness and Attributable Indebtedness in
respect of Capital Leases;


(c)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a "market view;" and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


(d)          endorsement of items for deposit or collection received in the
ordinary course of business;


(e)           intercompany Indebtedness from time to time owing by the Borrower
to any Subsidiary or by any Subsidiary to the Borrower or by any Subsidiary to
any other Subsidiary;


(f)           Indebtedness set forth in Schedule 8.03 (and renewals,
refinancings and extensions thereof); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, renewal or extension are no
less favorable in any material respect to the Loan Parties and their
Subsidiaries or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
and


(g)           unsecured Indebtedness not otherwise permitted by this Section
8.03 in an amount not to exceed $20,000,000 in the aggregate at any one time
outstanding.


 
69

--------------------------------------------------------------------------------

 


8.04
Fundamental Changes.



Be a party to any merger or consolidation; provided, however, that this Section
shall not apply to nor operate to prevent the merger of any Subsidiary with and
into the Borrower or any other Subsidiary, or the consolidation of any
Subsidiary with any other Subsidiary, or any merger or consolidation pursuant to
or as part of a Permitted Acquisition provided that, in the case of any merger
involving the Borrower, the Borrower is the corporation surviving the merger,
and in the case of any merger or consolidation involving both a Loan Party and a
Subsidiary other than a Loan Party, the surviving entity is a Loan Party.  This
Section shall not apply to prevent the dissolution, liquidation or winding up of
the affairs of ComTech or any other immaterial Subsidiary at any time, provided,
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect and the assets, if any,
of such Subsidiary that is subject to a dissolution, liquidation or winding up
are transferred to the Borrower or to another Loan Party.


8.05
Dispositions.



Make any Disposition, including any Disposition of property as part of a Sale
and Leaseback Transaction; provided, however, that this Section shall not apply
to nor operate to prevent:


(a)           Permitted Transfers; and


(b)           so long as no Default has occurred and is continuing or would
arise as a result thereof, the Disposition of property of any Loan Party or any
Subsidiary (including any Disposition of property as part of a Sale and
Leaseback Transaction), provided that (i) at the time of any such Disposition,
the aggregate fair market value of all of the assets Disposed of by the Loan
Parties and their Subsidiaries in all such transactions during the term of this
Agreement shall not exceed twenty percent (20%) of the consolidated assets of
the Borrower and its Subsidiaries as of the end of the fiscal quarter  most
recently ended and (ii) the Consolidated EBITDA attributable to the assets
subject to all such Dispositions during the term of this Agreement shall not
exceed twenty percent (20%) of Consolidated EBITDA as of the most recently ended
four fiscal quarter period.


Upon the written request of the Borrower, the Administrative Agent shall release
its Lien on any property Disposed of pursuant to the foregoing provisions.


8.06
Restricted Payments.



Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           each Subsidiary may make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;


(b)           each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;


(c)           any Subsidiary may make payments to the Borrower of dividends or
distributions in an amount sufficient to enable the Borrower to timely pay when
due United States federal, state and local income tax liabilities in respect of
income earned by the Loan Parties and their Subsidiaries; provided, that the
proceeds of such dividends or distributions are in fact used to pay such tax
liabilities;


 
70

--------------------------------------------------------------------------------

 


(d)           any Loan Party or any Subsidiary may purchase, redeem or otherwise
acquire its Equity Interests with proceeds received from the substantially
concurrent issue of new Equity Interests; and


(e)           the Borrower may make other Restricted Payments so long as (i) no
Default exists immediately prior and after giving effect thereto and (ii) after
giving effect to such Restricted Payments on a Pro Forma Basis, the Consolidated
Leverage Ratio is less than 1.00 to 1.0.


8.07
Change in Nature of Business.



Engage in any business or activity if as a result such Loan Party or such
Subsidiary, respectively, would not be engaged in an Eligible Line of Business.


8.08
Transactions with Affiliates and Insiders.



Enter into any Contractual Obligation with any of its officers, directors or
Affiliates (other than with a Loan Party or a wholly-owned Subsidiary) on terms
and conditions which are less favorable to such Person than would be usual and
customary in similar contracts, agreements or business arrangements with a
Person not an officer, director or Affiliate, except (a) as described in Section
6.21, (b) as set forth on Schedule 8.08 and (c) Investments permitted pursuant
to Section 8.02.


8.09
Burdensome Agreements.



Directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Loan Party or any Subsidiary to:  (a) pay dividends or make any other
distribution on any Loan Party's or any Subsidiary's Equity Interests owned by
any Loan Party or any Subsidiary, (b) pay any Indebtedness owed to any Loan
Party or any Subsidiary, (c) make loans or advances to any Loan Party or any
Subsidiary, (d) transfer any of its property to any Loan Party or any Subsidiary
or (e) guarantee the Obligations and/or grant Liens on its assets to the
Administrative Agent as required by the Loan Documents, except (in respect of
any of the matters referred to in clauses (d) and (e) above) for (i) this
Agreement and the other Loan Documents, (ii) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(b), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iii) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien or (iv) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale.


8.10
Use of Proceeds.



Use the credit extended under this Agreement for purposes other than those
permitted by Section 7.11 hereof.


8.11
Financial Covenants.



(a)           Consolidated Adjusted Net Worth.  Permit Consolidated Adjusted Net
Worth at any time to be less than the sum of $150,000,000, increased on a
cumulative basis as of the end of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending December 31, 2009 by an amount equal
to 50% of Consolidated Net Income (to the extent positive) for the fiscal
quarter then ended plus 100% of the amount of all issuances of Equity Interests
after the Closing Date that increase consolidated shareholders' equity.


 
71

--------------------------------------------------------------------------------

 


(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower (commencing with the
fiscal quarter ending December 31, 2009) to be greater than 2.25 to 1.0.


(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
(commencing with the fiscal quarter ending December 31, 2009) to be less than
1.50 to 1.0.


(d)           Minimum Financial Responsibility Composite Score.  Permit the
Financial Responsibility Composite Score to be less than 1.5 as of the last day
of each fiscal year of the Borrower.


(e)           Cohort Default Rate.  Permit  the Cohort Default Rate for any
School  to exceed:  (i)  25%  (or  such other percentage as established by the
DOE and in effect from time to time) for any three consecutive cohort fiscal
years or (ii) 40% (or  such other percentage as established by the DOE and in
effect from time to time) for any cohort fiscal year.  For purposes of this
Section 8.11(e), a "cohort fiscal year" is a twelve month period commencing on
October 1 of a year and ending on September 30 of the following year.


8.12
Prepayment of Other Indebtedness, Etc.



 (a)           If a Default exists, amend or modify any of the terms of any
Indebtedness of any Loan Party or any Subsidiary (other than Indebtedness
arising under the Loan Documents) if such amendment or modification would add or
change any terms in a manner adverse to any Loan Party or any Subsidiary, or
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto.


(b)           If a Default exists, make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
of any Loan Party or any Subsidiary (other than Indebtedness arising under the
Loan Documents).


8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.



(a)           Amend, modify or change its Organization Documents in a manner
adverse to the Lenders.


(b)           Change its fiscal year end from December 31 of each year.


(c)           Without providing ten days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.


8.14
Ownership of Subsidiaries.



Assign, sell or transfer any Equity Interests of a Subsidiary other than to the
Borrower or a wholly-owned Subsidiary, provided that following any such
issuance, assignment, sale or transfer, such Equity Interests shall be or
remain, as the case may be, subject to the Lien of the Administrative Agent;
provided, however, that the foregoing shall not operate to prevent (a) Liens on
the Equity Interests of the Subsidiaries granted to the Administrative Agent
pursuant to the Collateral Documents, (b) the issuance, sale, and transfer to
any natural person of any Equity Interests of a Subsidiary solely for the
purpose of qualifying, and to the extent legally necessary to qualify, such
person as a director of such Subsidiary, and (c) any transaction permitted by
Section 8.04.


 
72

--------------------------------------------------------------------------------

 


8.15
Capital Expenditures.



Permit Consolidated Capital Expenditures for any fiscal year to exceed
$75,000,000.


8.16
Limitations on Foreign Subsidiaries.



Permit the total assets of the Borrower's direct and indirect Foreign
Subsidiaries (if any) to exceed 15% of Consolidated Total Assets at any time.




ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01
Events of Default.



Any of the following shall constitute an Event of Default:


(a)           Non-Payment.  Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03,
7.05, 7.13 or 7.14, or Article VIII; or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of (i) the date on which
such default shall first become known to the Chief Executive Officer, President,
Chief Financial Officer or Corporate Counsel of the Borrower or (ii) written
notice thereof is given to the Borrower by the Administrative Agent; or


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (or, if such representation or warranty is itself qualified by
materiality or Material Adverse Effect, incorrect or misleading in any respect)
when made or deemed made; or


(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after the giving of any required notice
and the running of any applicable grace or cure periods) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event (but only after the giving of any
required notice or the expiration of any permitted grace period or both) is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or


 
73

--------------------------------------------------------------------------------

 


(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or


(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of thirty
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or


(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which, when taken together with all other ERISA Events
that have occurred, has resulted or could reasonably be expected to result in
liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


 
74

--------------------------------------------------------------------------------

 


(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or


(k)           Change of Control.  There occurs any Change of Control; or


(l)            Significant Regulatory Event.  The DOE shall have, pursuant to
Subpart G of 34 C.F.R., Part 668, regarding the eligibility of the Borrower, any
Subsidiary or any School to participate in the Title IV Programs, notified the
Borrower, any Subsidiary or such School, as the case may be, of any suspension
or termination of Title IV Program funding, but only to the extent that such
suspension or termination would constitute a Significant Regulatory Event; or


(m)          Change in Borrower's Business.  The Borrower shall (i) own any
property or assets other than its Equity Interests in the Subsidiaries or (ii)
conduct or operate any business other than its ownership of the Subsidiaries.


9.02
Remedies Upon Event of Default.



If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.


9.03
Application of Funds.



After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


 
75

--------------------------------------------------------------------------------

 


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or any Subsidiary
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted by Section 8.03(c), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to
the respective amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party or any Subsidiary and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.03(c), (c)
payments of amounts due under any Treasury Management Agreement between any Loan
Party or any Subsidiary and any Lender, or any Affiliate of a Lender and (d)
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Lenders (and, in the case
of such Swap Contracts and Treasury Management Agreements, Affiliates of
Lenders) and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.




ARTICLE X


ADMINISTRATIVE AGENT


10.01
Appointment and Authority.



Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.


 
76

--------------------------------------------------------------------------------

 


10.02
Rights as a Lender.



The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.


10.03
Exculpatory Provisions.



The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


 
77

--------------------------------------------------------------------------------

 


10.04
Reliance by Administrative Agent.



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


10.05
Delegation of Duties.



The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.06
Resignation of Administrative Agent.



The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


 
78

--------------------------------------------------------------------------------

 


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


10.07
Non-Reliance on Administrative Agent and Other Lenders.



Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08
No Other Duties; Etc.



Anything herein to the contrary notwithstanding, no bookrunners, arrangers,
syndication agents, documentation agents or co-agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


10.09
Administrative Agent May File Proofs of Claim.



In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


 
79

--------------------------------------------------------------------------------

 


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


10.10
Collateral and Guaranty Matters.



The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,


(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and indefeasible payment in full in cash of all
Obligations (other than contingent indemnification obligations or similar
obligations not then due) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;


(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(d); and


(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.


 
80

--------------------------------------------------------------------------------

 


ARTICLE XI


MISCELLANEOUS


11.01
Amendments, Etc.



No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that


(a)           no such amendment, waiver or consent shall:


(i)            extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);


(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;


(iii)           reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the final
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to (A) amend the definition of "Default
Rate" or waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;


(iv)           change Section 2.13 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;


(v)           change any provision of this Section 11.01(a) or the definition of
"Required Lenders" without the written consent of each Lender directly affected
thereby;


(vi)           release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;


 
81

--------------------------------------------------------------------------------

 


(vii)           release the Borrower without the consent of each Lender, or,
except in connection with a transaction permitted under Section 8.04 or Section
8.05, all or substantially all of the value of the Guaranty without the written
consent of each Lender whose Obligations are guarantied thereby, except to the
extent such release is permitted pursuant to Section 10.10 (in which case such
release may be made by the Administrative Agent acting alone); or


(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;


(c)           unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.


11.02
Notices; Effectiveness; Electronic Communications.



(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)             if to any Loan Party, the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and


(ii)            if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


 
82

--------------------------------------------------------------------------------

 


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party or from the breach in
bad faith of such Agent Party's obligations hereunder or under any other Loan
Document; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).


(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


 
83

--------------------------------------------------------------------------------

 


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03
No Waiver; Cumulative Remedies; Enforcement.



No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege
hereunder  or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


11.04
Expenses; Indemnity; and Damage Waiver.



(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
actual out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable actual out-of-pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable actual out-of-pocket expenses incurred by the Administrative Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  The Loan Parties shall have no obligation to pay, or to reimburse any
Person for, the fees and time charges of attorneys who are employees of the
Administrative Agent, any Lender or the L/C Issuer.


 
84

--------------------------------------------------------------------------------

 


(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable actual fees, charges and disbursements of any
counsel for an Indemnitee, but excluding the fees and time charges for attorneys
who are employees of an Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Loan Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.


(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


 
85

--------------------------------------------------------------------------------

 


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any other party hereto or any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.


(e)           Payments.  All amounts due under this Section shall be payable not
later than fifteen Business Days after demand therefor.


(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.


11.05
Payments Set Aside.



To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


11.06
Successors and Assigns.



(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


 
86

--------------------------------------------------------------------------------

 


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)            Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender's rights and
obligations in respect of Swing Line Loans;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;


 
87

--------------------------------------------------------------------------------

 


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and


(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its reasonable expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


 
88

--------------------------------------------------------------------------------

 


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of Section 11.01(a) that
affects such Participant.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time a Lender acting as an L/C Issuer or the Swing Line Lender assigns all
of its Revolving Commitment and Revolving Loans pursuant to subsection (b)
above, such Lender may, (i) upon thirty days' notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days' notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such Lender as L/C Issuer or Swing Line Lender,
as the case may be.  If a Lender resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If a Lender resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such retiring L/C Issuer with respect to such Letters of Credit.


 
89

--------------------------------------------------------------------------------

 


11.07
Treatment of Certain Information; Confidentiality.



Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below) and not to
use the Information for any purpose other than in connection with this Agreement
or any other Loan Documents, except that Information may be disclosed (a) on a
confidential and need-to-know basis to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
trustees, advisors and representatives who need to know such Information in
connection with the transactions contemplated hereby (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Law or by any subpoena or similar legal
process (in which case such Person, to the extent permitted by Law and to the
extent reasonably practical under the circumstances, shall inform the Borrower),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.01(b) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) with the prior written consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.


For purposes of this Section, "Information" means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


 
90

--------------------------------------------------------------------------------

 


11.08
Set-off.



If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


11.09
Interest Rate Limitation.



Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate").  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10
Counterparts; Integration; Effectiveness.



This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


11.11
Survival of Representations and Warranties.



All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


 
91

--------------------------------------------------------------------------------

 


11.12
Severability.



If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11.13
Replacement of Lenders.



If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a "Non-Consenting Lender") does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (iv) any Lender is a Defaulting Lender or (v) if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination.


 
92

--------------------------------------------------------------------------------

 


Any Lender being replaced pursuant to this Section 11.13 shall, upon the
Borrower's request (i) execute and deliver an Assignment and Assumption with
respect to such Lender's Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans and (ii) hereby covenants to deliver any
Notes evidencing such Loans to the Borrower or the Administrative Agent;
provided that the failure by such Lender being replaced to execute and deliver
an Assignment and Assumption or to deliver any Notes shall not impair the
validity of the removal of such Lender and the mandatory assignment of such
Lender's Commitments and outstanding Loans and participations in L/C Obligations
and Swing Line Loans pursuant to this Section 11.13 shall nevertheless be
effective without the execution by such Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14
Governing Law; Jurisdiction; Etc.



(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 
93

--------------------------------------------------------------------------------

 


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15
Waiver of Right to Trial by Jury.



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16
No Advisory or Fiduciary Responsibility.



In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates' understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, are arm's-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arranger, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates.  To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


11.17
Electronic Execution of Assignments and Certain Other Documents.



The words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


 
94

--------------------------------------------------------------------------------

 


11.18
USA PATRIOT Act Notice.



Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable "know your customer" and anti-money laundering rules and regulations,
including the Act.




[SIGNATURE PAGES FOLLOW]


 
95

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
LINCOLN EDUCATIONAL SERVICES CORPORATION,
 
a New Jersey corporation
         
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
CFO
         
GUARANTORS:
LINCOLN TECHNICAL INSTITUTE, INC.,
  a New Jersey corporation  
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
           
NEW ENGLAND ACQUISITION, LLC,
 
a Delaware limited liability company
         
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
           
SOUTHWESTERN ACQUISITION, L.L.C.,
 
a Delaware limited liability company
 
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
           
NASHVILLE ACQUISITION, L.L.C.,
 
a Delaware limited liability company
         
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
           
EUPHORIA ACQUISITION, LLC,
 
a Delaware limited liability company
         
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
           
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.,
 
a Florida corporation
         
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
 



 
96

--------------------------------------------------------------------------------

 



 
LCT ACQUISITION, LLC,
 
a Delaware limited liability company
     
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
           
NN ACQUISITION, LLC,
 
a Delaware limited liability company
         
By: 
/s/ Cesar Ribeiro
   
Name: 
Cesar Ribeiro
   
Title: 
Treasurer
         
ADMINISTRATIVE
     
AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
         
By: 
/s/ Charlene Wright-Jones
   
Name: 
Charlene Wright-Jones
   
Title: 
Assistant Vice President
         
LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, L/C Issuer and Swing Line Lender
         
By: 
/s/ Adam M. Goettsche
   
Name: 
Adam M. Goettsche
   
Title: 
Senior Vice President
           
BARCLAYS BANK PLC,
 
as a Lender
         
By: 
/s/ Diane Rolfe
   
Name: 
Diane Rolfe
   
Title: 
Director
           
PNC BANK, NATIONAL ASSOCIATION
 
as a Lender
         
By: 
/s/ John H. Prol, Jr.
   
Name: 
John H. Prol, Jr.
   
Title: 
Senior Vice President
           
NEW YORK COMMERCIAL BANK,
 
as a Lender
         
By: 
/s/ John Garside
   
Name: 
John Garside
   
Title: 
Vice President
 



 
97

--------------------------------------------------------------------------------

 



 
BANK OF MONTREAL,
   
as a Lender
           
By: 
/s/ Pauline Christopher
   
Name: 
Pauline Christopher
   
Title: 
Vice President
           
TRISTATE CAPITAL BANK,
 
as a Lender
           
/s/ Timothy A. Merriman
   
Name: 
Timothy A. Merriman
   
Title: 
Senior Vice President
           
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
as a Lender
         
By: 
/s/ Rianka Mohan
   
Name: 
Rianka Mohan
   
Title: 
Vice President
           
By: 
/s/ Vipul Dhadda
   
Name: 
Vipul Dhadda
   
Title: 
Associate
           
HARRIS N.A.,
 
solely as an L/C Issuer
         
By: 
/s/ Pauline Christopher
   
Name: 
Pauline Christopher
   
Title: 
Vice President
 

 
 
98

--------------------------------------------------------------------------------